Citation Nr: 1634780	
Decision Date: 09/06/16    Archive Date: 09/09/16

DOCKET NO.  11-26 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability. 

2.  Entitlement to service connection for tinnitus disability. 


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel




INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania.  

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

In a VA Form 9 submitted in April 2014, the Veteran requested a hearing before the Board at the local RO.  To date, the hearing has not been scheduled and there is no indication in the record that the Veteran has withdrawn his hearing request.

Since Board hearings at the RO are scheduled by the RO, the case is REMANDED to the RO for the following action:

                         Schedule the Veteran for a Board hearing at the RO in     
                         accordance with the docket number of his appeal. 

By this remand, the Board intimates no opinion as to any final outcome warranted.


							(CONTINUED ON NEXT PAGE)

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




